Citation Nr: 0115392	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-04 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of medial meniscectomy of the left knee.

2.  Entitlement to a compensable evaluation for history of 
chronic cystitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1961 to 
October 1971.

The current appeal arose from a November 1999 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  

The RO, in pertinent part, denied increased evaluations for 
residuals of a medial meniscectomy of the left knee and 
history of chronic cystitis.  

In addition, the RO denied increased evaluations for a two-
inch traumatic scar of the left forehead, history of fracture 
of the head of the fifth metacarpal and superficial stab 
wound of the left chest.  The veteran did not perfect an 
appeal as to these issues and they are not before the Board 
of Veterans' Appeals (Board) for appellate review.

The veteran provided oral testimony before the undersigned 
Member of the Board at the RO in April 2001, a transcript of 
which has been associated with the claims file.  

The case has been forwarded to the Board for appellate 
review.

The issue of entitlement to a compensable evaluation for a 
history of chronic cystitis is addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The probative evidence shows that the manifestations of 
the veteran's left knee disability were reflective of painful 
motion and functional loss due to pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of medial meniscectomy of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5259 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran sustained a knee injury in April 1961.  He was 
hospitalized and underwent excision of the semilunar 
cartilage of the left knee joint. 

The RO granted entitlement to service connection for 
residuals of medial meniscectomy of the left knee and 
assigned a 10 percent disability evaluation when it issued a 
rating decision in April 1981.

The veteran filed a claim of entitlement to an increased 
evaluation for his left knee disability in July 1999.  



An October 1999 VA special orthopedic examination report 
shows the veteran related that he had originally injured his 
left knee secondary to a slip and fall in service, and that 
surgery was performed.  He also sustained a laceration across 
the knee in 1965 secondary to a motor vehicle accident.  He 
disclosed that his knee had bothered him over the years.  He 
previously worked as a roofer, but had to give-up this 
activity secondary to problems with climbing ladders and 
squatting.  He reported that he could stand and walk okay on 
a level surface, but prolonged periods of weight bearing were 
bothersome.  He also reported having episodes of swelling of 
the knee.  He stated that he had no instability of the knee. 

On examination he moved about the room without apparent 
difficulty.  The left knee lacked 5 degrees in terminal 
extension and had 140 degrees of flexion.  He had pain on 
extremes of motion.  There was some degenerative spurring on 
the medial aspect of the knee.  He had tenderness to 
palpation along the superior medial aspect of the 
patellofemoral joint.  There was no ligamentous instability.  
He was able to squat and arise again with more weight on the 
right leg.  The diagnosis was post traumatic degenerative 
joint disease of the left knee, status post open medial 
meniscectomy.  An x-ray report revealed a normal left knee.

The examiner noted that with respect to the DeLuca, infra 
provisions, the veteran had pain on motion.  He indicated 
that pain could further limit functional ability during 
flare-ups or with increased use.

On evaluation of the veteran's claim in November 1999, the RO 
determined that current objective findings did not support 
the assignment of a 10 percent evaluation for a left knee 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  
However, by resolving reasonable doubt in favor of the 
veteran, the RO continued the 10 percent evaluation under the 
precepts of DeLuca v. Brown 8 Vet. App. 202, 206 (1995) due 
to pain. 

At his personal hearing in April 2001, the veteran testified 
that due to his left knee problems, he could not squat.  When 
he worked as a roofer, he could not squat to nail shingles; 
and, to climb a ladder, he had to do it one step at a time.  
Hearing Transcript (Tr.) pp. 2-3.  He stated that he was not 
able to work in a shipyard painting because it required 
painting under the keels of the ship and having to squat.  It 
also required a lot of walking, and if he jarred his knee, 
the knee would swell or he would experience a lot of pain.  
He stated that swelling of the knee was infrequent, and might 
occur once a month according to how he exerted himself.  Tr., 
p. 3  

He reported experiencing an ache in his knee all the time for 
which he took over-the-counter medications.  Tr., pp. 3, 5.  
He experienced instability of his knee after a long walk or 
standing.  He stated that he could stand three or four hours 
at a time.  Tr., pp. 3, 4.  His knee did not interfere with 
driving or sleeping.  Currently he was not receiving 
treatment for his knee disability, and he had not had 
treatment in years.  Tr., p. 4.  When his knee swelled, he 
elevated it, but he did not use ice or anything.  Tr., p. 5.  
He stated that he had not worked for the past ten months.  
Tr., p. 7.  He had last worked as a general laborer for 
Manpower on a temporary basis for about four years.  He 
terminated his employment when the office moved and required 
him to walk an hour and a half to get to work.  He had not 
tried other employment since working with Manpower because 
buses did not run where he lived.  He stated that he applied 
at different shipyards but he had not been called.  Tr., p. 
9.  He felt that he was able to work if work were available.  
Tr., pp. 9-10.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000). 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, provided for 
knee ankylosis, if extremely unfavorable, in flexion at an 
angle of 45 degrees or more, 60 percent is assignable; if in 
flexion between 20 degrees and 45 degrees, 50 percent is 
assignable; if in flexion between 10 degrees and 20 degrees, 
40 percent is assignable.  Under other provisions, when at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, 30 percent is assignable.

Under Diagnostic Code 5257 provided for other knee 
impairment, when there is recurrent subluxation or lateral 
instability which is severe, 30 percent is assignable; when 
moderate, 20 percent is assignable; or when slight, 10 
percent is assignable. 

When there is cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint, 20 
percent is assignable under Diagnostic Code 5258.  

When there is cartilage, semilunar, removal of, symptomatic, 
a maximum evaluation of 10 percent is assignable under 
Diagnostic Code 5259.  

Under Diagnostic Code 5260, when there is limitation of 
flexion to 15 degrees, 30 percent is warranted.  When flexion 
is limited to 30 degrees, 20 percent is warranted.  When 
flexion is limited to 45 degrees, 10 percent is warranted.  
When flexion is limited to 60 degrees, zero percent is 
warranted.

Under Diagnostic Code 5261, when there is limitation of leg 
extension to 45 degrees, 50 percent is warranted.  When 
extension is limited to 30 degrees, 40 percent is warranted.  
When extension is limited to 20 degrees, 30 percent is 
warranted.  When extension is limited to 15 degrees, 20 
percent is warranted.  When extension is limited to 10 
degrees, 10 percent is warranted.  When extension is limited 
to 5 degrees, zero percent is warranted.

Under 38 C.F.R. § 4.71, Plate II, normal range of knee motion 
is identified as flexion to 140 degrees and extension of 0 
degrees. 

Diagnostic Code 5262, for impairment of the tibia and fibula 
resulting from malunion, provides a 10 percent disability 
rating where there is slight knee or ankle disability, a 20 
percent disability rating where there is moderate knee or 
ankle disability, and a 30 percent disability rating where 
there is marked knee or ankle disability.  A 40 percent 
disability rating is provided for nonunion of the tibia and 
fibula with loose motion and requiring a brace. 

Diagnostic Code 5263 provides a maximum disability rating of 
10 percent for traumatic acquired genu recurvatum with 
weakness and insecurity in weight bearing.  

The United State Court of Appeals for Veterans Claims (Court) 
has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2000).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca, supra.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful motion, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a; Diagnostic Code 5003.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5107).


Analysis

Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  
The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by the veteran as well 
as authorized by him to be obtained.  VCAA of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist as mandated by the VCAA of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A)).  

In this regard, the veteran proffered testimony at a personal 
hearing in April 2001.  In addition, he was afforded a VA 
examination in October 1999.  The Board is unaware of any 
additional evidence that has not already been requested 
and/or obtained that is pertinent to the veteran's appeal.

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed.  Congress passed the VCAA of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), modifying the 
adjudication of all pending claims.  As set forth above, the 
new law revises the former 38 U.S.C.A. § 5107(a) to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law without it first being considered by the RO.  As set 
forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran and his 
representative have been afforded the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and have done so.  In view of the foregoing, the Board finds 
that the veteran will not be prejudiced by its actions and 
that a remand of the case to the RO for adjudication of his 
claim for increased compensation benefits under the new law 
would only serve to further delay resolution of his claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Increased Evaluation

The veteran essentially claims that his left knee disability 
has increased in severity and warrants a disability 
evaluation in excess of the 10 percent currently assigned.  

In its evaluation of the veteran's claim, the RO determined 
that the medical evidence from the recent VA orthopedic 
examination did not support the currently assigned 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  In 
order to warrant a 10 percent evaluation under Diagnostic 
Code 5259 removal of semilunar cartilage must be symptomatic.  

In this case, the VA examination revealed the veteran could 
move about without difficulty.  He stated he could stand and 
walk okay on a level surface, but prolonged periods of weight 
bearing was bothersome.  He testified that swelling of his 
knee was infrequent.  At the time of the examination, he had 
no episodes of swelling.  Range of motion was from 5 degrees 
extension to 140 degrees flexion.  He also stated he 
experienced instability of his knee after a long walk or 
standing.  However, on examination, there was no ligamentous 
instability noted and x-ray findings were normal.  Moreover, 
he testified that he currently received no treatment for his 
left knee disability and he had not received any in years. 

The Board finds that the medical evidence does not support a 
10 percent disability evaluation under Diagnostic Code 5259 
as his symptomatology is not productive of symptomatic 
removal of semilunar cartilage.  The RO did, however, find 
that a 10 percent disability evaluation was warranted due to 
objective and subjective medical evidence of pain.  Under 38 
C.F.R. § 4.40, functional loss due to pain and weakness 
supported by adequate pathology and evidenced by the visible 
behavior of the appellant is deemed a serious disability.  
See DeLuca, supra.

Here, the VA examiner found the veteran had pain on motion 
and that his pain could further limit his functional ability 
during flare-ups or with increased use.  Moreover, the 
veteran testified that he could not squat or climb a ladder 
properly due to his knee disability.  He also testified that 
his knee ached constantly and he took over-the-counter 
medications for relief.  The Board finds that by resolving 
reasonable doubt in favor of the veteran, the evidentiary 
record supports a 10 percent evaluation under 38 C.F.R. 
§ 4.40 and DeLuca.

The Board has considered whether there are other diagnostic 
criteria under which the veteran may be awarded a compensable 
evaluation for his left knee disability and find there are 
none.  There is no evidence that the veteran's left knee 
symptomatology is productive of knee ankylosis (Diagnostic 
Code 5256); recurrent subluxation or lateral instability 
(Diagnostic Code 5257); semilunar cartilage dislocation with 
frequent episodes of "locking," pain and effusion into the 
joint (Diagnostic Code 5258); minimum limitation of leg 
flexion to 45 degrees (Diagnostic Code 5260); minimum 
limitation of leg extension to 10 degrees (Diagnostic Code 
5261); malunion of tibia and fibula with marked knee 
disability (Diagnostic Code 5262) or genu recurvatum 
(Diagnostic Code 5263).  None of the criteria under these 
codes provide a basis for assignment of a compensable 
evaluation for the veteran's left knee disability.

Thus, the 10 percent currently assigned under 38 C.F.R. 
§ 4.40 and DeLuca, supra is continued and the evidence of 
record does not support an evaluation in excess of 10 
percent.

Additional consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided the veteran 
with and discussed the provisions of 38 C.F.R. § 3.321(b)(1); 
but did not grant the veteran an increased evaluation on this 
basis.



The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this case, the Board cannot 
conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
preclude the use of the regular rating criteria.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his left knee disability.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a medial meniscectomy of the left knee is 
denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As referenced above, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000 (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 20999-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308, (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard, supra; VAOPGCPREC 16-92 (published 
at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In this regard, the Board's review of the evidentiary record 
discloses that the examiner who conducted the October 1999 VA 
genitourinary examination recorded on the examination report 
that the veteran's medical records were not available for 
review in conjunction with the examination. 

The fact that the October 1999 examination was conducted 
without access to the veteran's medical records or claims 
file renders the subject examination inadequate for rating 
purposes.  See, e.g., 38 C.F.R. § 4.1 (2000).  ("It 
is...essential both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation 
to its history.")  See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) ("[F]ulfillment of the statutory duty 
to assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  (emphasis added)).  Accordingly, further development 
is warranted.

Accordingly, this case is remanded to the RO for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
chronic cystitis.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  Following the above, the RO should 
arrange for a VA special genitourinary 
examination of the veteran by an 
appropriate medical specialist for the 
purpose of ascertaining the current 
nature and extent of severity of his 
chronic cystitis.

The claims file, copies of the criteria 
for rating genitourinary disabilities, 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  Any opinions expressed by the 
examiner as to the nature and extent of 
severity of the veteran's chronic 
cystitis must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The RO 
is reminded that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
a compensable evaluation for history of 
chronic cystitis.  In so doing, the RO 
should document its consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(2000).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is hereby notified that failure to 
report for any scheduled VA examination may adversely affect 
the outcome of his claim.  Moreover, the governing regulation 
provides that failure to report for a scheduled VA 
examination without good cause shown will result in the 
denial of the claim.  38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

